DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Negron-Garcia on 4/20/2022.
The application has been amended as follows: 
Claims 9 and 18, line 2, replace “RLC” with -- Radio Link Control (RLC) --.
Claims 9 and 18, line 2, replace “PDCP” with -- Packet Data Convergence Protocol (PDCP) --.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, Shen et al. (USPN 9,398,488) teaches identifying a buffer overflow based on at least one of the remaining capacity of the buffer or the amount of data stored in the buffer, determine whether first data in a buffer of the terminal is necessary to be discarded based on buffer status [Col. 8, lines 4-10 and Col. 5, lines 14-20].
However, Shen does not teach when the first data in the buffer of the terminal is necessary to be discarded, discard the first data except a control protocol data unit (PDU), disconnect a connection with a base station based on the identified the buffer overflow, and reestablish the connection with the base station.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (USPN 8,065,595) teaches receiving retransmission data and acquiring parameters including information about initial transmission data, from the retransmission data.  The initial transmission data is retrieved from a rate dematching input buffer based on the information about the initial transmission data.
Ogawa et al. (USPN 7,987,284) teaches a throughput calculator extracts an effective transmission and reception period occurring in a period during which a communication connection is maintained between the server and the client to calculate a maximum throughput.
Ishii et al. (USPN 7,876,684) teaches a radio condition acquisition unit for acquiring a radio condition of each of set of mobile stations.  A packet transmission frequency calculation unit calculates a frequency of packets transmitted from a base station to each set of the mobile stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464